MEMORANDUM OPINION
MAJORITY OPINION:
This is an original proceeding in which Darrell Ray Tucker has petitioned this Court for a writ of habeas corpus for a reduction of his appeal bond set in the sum of sixty thousand dollars ($60,000.00) by the District Court of Tulsa County, Oklahoma, in Case No. 23283 in which he was sentenced to a term of imprisonment from twenty to sixty years. In support of his petition, petitioner makes the bare allegation that this amount is excessive and argues that the rate of one thousand dollars ($1,-000.00) per year of sentence is not necessarily a proper and reasonable amount in setting the appeal bond.
We have reviewed the petition and find it to be without merit. Petitioner alleges that he is presently confined in the penitentiary, serving a term of ten to thirty years, by authority of judgment and sentence from the District Court of Tulsa County in Case No. 23282 which is on appeal with appeal bond set in the sum of ten thousand dollars ($10,000.00). It further appears that the petitioner is an indigent, unable to afford counsel and was appointed counsel by the District Court. Thus, even if the sixty thousand dollar ($60,000.00) appeal bond in Case No. 23283 were excessive, as a practical matter it appears that the petitioner would be unable to post bond in any amount. Having carefully considered the petition and the circumstances herein, we conclude that this matter should be dismissed forthwith.
This application was referred to the Court Referee, Mr. Penn Lerblance, and his findings and conclusions of law set forth herein, after careful consideration, have been adopted by the Court.